—Order, Supreme Court, New York County (Stuart Cohen, J.), entered February 6, 1997, which denied plaintiffs’ motion for approval and enforcement of a purported class action settlement, unanimously affirmed, without costs.
We agree with the motion court that the parties intended to be bound only by a formal written settlement agreement. Since it was never achieved, the purported agreement cannot be enforced against defendants (see, Matter of United States Surgical Corp. v Pignataro, 157 AD2d 547). Nor can an enforceable settlement be drawn from the parties’ correspondence, which does not address several material terms (see, Martin Delicatessen v Schumacher, 52 NY2d 105, 109-110), including, in particular, attorneys’ fees (see, Evans v Jeff D., 475 US 717, 734). We reject plaintiffs’ argument that the court should have ruled separately on attorneys’ fees despite the absence of an express request by the litigants (see, Huertas v East Riv. Hous. Corp., 813 F2d 580). We have considered plaintiffs’ other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.